Citation Nr: 1708134	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO. 09-50 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected residuals of malaria. 

2. Entitlement to service connection for an anxiety disorder with panic attacks. 

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected residuals of malaria. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, and from January 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In February 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of entitlement to service connection for an anxiety disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has a current diagnosis of CAD. 
	
2. The Veteran's current CAD did not have its onset during active service; symptoms of CAD were not chronic during service; did not manifest to a compensable degree within one year of service;, and were not continuous since service separation. The Veteran's current CAD is not causally or etiologically related to any aspect of service, to include quinine treatment for the in-service malarial infection.

3. The Veteran's CAD is not secondary to the service-connected residual malarial disability. 


CONCLUSION OF LAW

The criteria for service connection for CAD, to include as secondary to service-connected residuals of malaria, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in July 2006, prior to the initial adjudication of the claim in April 2007. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The July 2006 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include post-service VA and private treatment records, a VA examination, and the Veteran's statements, including his testimony at the July 2013 Board hearing. 

The Veteran was afforded a VA examination in April 2010. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining a medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for CAD

The Veteran contends that service connection is warranted for CAD as secondary to his service-connected residuals of malaria disability. Alternatively, the Veteran contends that he developed CAD as a direct result of taking quinine during service for treatment for malaria. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

CAD, as arteriosclerosis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arteriosclerosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has a current diagnosis of CAD. VA treatment records reflect a diagnosis of CAD with occasional non-anginal chest pains. The Veteran underwent cardiac angioplasty in 2000 with the placement of one cardiac stent. A June 2014 VA treatment record reviewed prior diagnostic testing, which documented minimal disease process, a negative treadmill stress test, no ischemia, and a good ejection fraction. 

The preponderance of the evidence is against a finding that the Veteran's CAD manifested during service or is otherwise etiologically related to service, to include as a result of quinine treatment during service. The preponderance of the evidence is also against a finding that symptoms of the Veteran's CAD manifested within one year of service separation or were continuous since service separation.

In December 1966, the Veteran contracted malaria and was hospitalized for two weeks; treatment included 14 days of quinine usage. In the July 1967 examination report, the service physician noted the Veteran's malarial infection, but noted no recurrence, no complications, and no sequelae. In the November 1967 and February 1969 examination reports, the service physician indicated that the Veteran made a "complete recovery" from his malarial infection. In Report of Medical History forms dated in July 1967, November 1967, and February 1969, the Veteran denied chest pain or chest palpitations. 

Private emergency department records dated in September 2000 reflect that the Veteran sought treatment for a "new onset" of chest pain. The private clinicians noted a positive family history for CAD and past use of tobacco products (two packs per day, but quit 20 years prior). At that time, the Veteran underwent coronary angioplasty with stent placement and was diagnosed with ischemic heart disease and angina pectoralis. 

Upon VA infectious diseases examination in January 2003, the Veteran reported being diagnosed with malaria while stationed in the Philippines in 1966. The Veteran denied recurrences since service and reported currently being asymptomatic. Following examination, the VA examiner indicated that the Veteran has had no recurrence of malaria since service and no current sequelae. 

In a December 2009 statement, the Veteran attributed his CAD to his in-service treatment of malaria through use of quinine. The Veteran attached to this statement portions of internet documents that discuss the side effects of quinine use. As relevant, these internet documents identify heart attack and cardiac arrhythmias (abnormal heart rhythms) as serious side effects of quinine use. In November 2014, the Veteran submitted additional internet documents that also identify cardiac arrhythmias as a side effect of quinine use. 

Upon VA examination in April 2010, the Veteran reported being initially diagnosed with CAD during the September 2000 hospitalization; the Veteran denied subsequent hospitalizations. Following examination, the VA examiner opined that "it is less likely than not that [the] Veteran's [CAD] is caused by being treated with quinine for the service[-]connected malaria." As rationale, the VA examiner noted that use of quinine is not associated with CAD, but instead with the development of cardiac dysrhythmias, a condition for which the Veteran has not been diagnosed. The VA examiner further noted that the Veteran's cardiac rhythm upon service separation was normal and at that time, the Veteran denied symptoms of chest pain or palpitations. 

During the July 2013 Board hearing, the Veteran indicated that he was diagnosed with CAD in 2000. He further testified that prior to his initial diagnosis, he had not experienced symptoms attributable to CAD. 

Upon VA infectious disease examination in March 2015, the Veteran reported the single in-service instance of malaria in 1966 with no subsequent treatment and no recurrences. The VA examiner found no symptoms or residuals attributable to the in-service malarial infection. 

Given the above, the preponderance of the evidence is against findings that the Veteran's CAD manifested during service and that symptoms of CAD were chronic during service, manifested to a compensable degree within one year of service, or were continuous since service separation. The evidence demonstrates that the Veteran's CAD first manifested in September 2000 when he reported to the emergency department with complaints of chest pain. The Veteran's testimony during the July 2013 Board hearing is consistent with these findings and he does not otherwise contend that he has experienced symptoms beginning during or continuous since service. 

The Veteran's contention is that his CAD is directly related to the quinine used to treat his in-service malarial infection. Despite his contention, the preponderance of the evidence is against findings that the CAD was caused by the in-service quinine treatment and that the CAD is secondary to the service-connected malarial disability. The Veteran submitted internet documents that discuss a relationship between quinine use and the development of abnormal heart rhythms (arrhythmias, dysrhythmias). As discussed by the April 2010 VA examiner, the Veteran has not been diagnosed with an abnormal cardiac rhythm, but instead, has been diagnosed with CAD, which is not associated with quinine use. Moreover, the internet documents submitted by the Veteran discuss contemporaneous side effects of quinine use, not long-term consequences of past quinine use. The Veteran was treated with quinine for 14 days in 1966, and has not been further treated for any recurrence of malaria. As noted by the VA examiner, upon separation from service, the Veteran denied symptoms of chest pain and palpation, and demonstrated a normal cardiac rhythm. 

The preponderance of the evidence is also against a finding that the Veteran's CAD is secondary to the service-connected malarial disability. In this regard, VA examiners in January 2003 and March 2015 documented no residual symptoms or sequelae due to the in-service malarial infection. These findings are consistent with the service physician's finding upon service separation that the Veteran had made a "complete recovery" from his malarial infection. There is no competent evidence that the Veteran's malarial infection in 1966 caused his CAD, which first manifested in 2000, more than 30 years later. Further, while no VA examiner has addressed whether the Veteran's CAD was aggravated by the service-connected malarial disability, such an opinion is not needed because the evidence demonstrates that the Veteran has not experienced symptoms, complications, or sequelae of the service-connected malarial disability. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of CAD falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). CAD requires specialized training for a determination as to diagnosis and causation, and therefore, is not susceptible to lay opinions on etiology. Consequently, the Veteran's statements that attempt to relate CAD to treatment of his in-service malarial infection or the service-connected residual disability are of no probative value. 

The April 2010 VA medical opinion provides evidence that weighs against the Veteran's claim. The VA examiner reviewed the claims file and provided a medical opinion supported by well-reasoned rationale. The VA examiner's opinion is competent and probative medical evidence against the Veteran's claim. There are no conflicting competent medical opinions of record.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms in service, continuous symptoms since service, or compensable manifestations of CAD within one year of service separation, presumptive service connection may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus to his service, the Board finds that the Veteran's CAD is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for CAD is denied. 


REMAND

Following VA psychiatric examination in April 2015, the VA examiner opined that the Veteran's generalized anxiety disorder did not have its onset during his military service. The VA examiner's opinion, however, is not supported by sufficient rationale. While the VA examiner noted that "there is no medical evidence based on his report of symptoms at today's evaluation or in the records reviewed of a chronic disabling psychiatric diagnosis," she did not discuss the Veteran's lay evidence of symptoms during service as reported during the examination and during the June 2013 Board hearing, as specifically requested by the Board in the February 2014 Remand. Moreover, her statement appears in conflict with private and VA treatment records that reflect recurrent treatment of psychiatric symptoms since 1999. Accordingly, an addendum medical opinion is needed. In addition, in a November 2014 statement, the Veteran claimed psychiatric symptoms as due to quinine treatment during service. Therefore, in the addendum opinion, the VA examiner should also address this contention. 

Regarding the erectile dysfunction, it is unclear as to the etiological relationship, if any, of the erectile dysfunction to the service-connected prostatitis as there are conflicting medical opinions within the claims file. Notably, while one VA examiner linked the erectile dysfunction to pain associated with the service-connected prostatitis, this VA examiner only identified pain during urination and pain after ejaculation, both of which appear inconsistent with erectile dysfunction. In addition, one medical opinion linked the erectile dysfunction, at least in part, to medications use to treat the Veteran's anxiety. As the anxiety disorder claim is still pending, adjudication of the erectile dysfunction must also be delayed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the April 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's anxiety disorder. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Did symptoms of the Veteran's anxiety disorder first manifest during service?

b. Is the Veteran's anxiety disorder otherwise related to any aspect of his service, to include, but not limited to, the use of quinine to treat malaria?

In rendering the above opinions, the VA examiner should specifically address the Veteran's contentions expressed during the June 2013 Board hearing and April 2015 examination that he experienced anxiety and panic attacks during service, but did not report these symptoms for fear he would be discharged from service. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*A December 1999 private treatment record reflects that the Veteran reported stress, anxiety, and anger. The private physician diagnosed anxiety and started the Veteran on prescription medication as treatment.

*During the July 2013 Board hearing, the Veteran testified that he began to experience anxiety around March 1967. The Veteran reported feelings of impending doom, panic attacks particularly in large crowds. The Veteran indicated that he did not report his panic attacks or other symptoms for fear that his clearance would be rescinded or it would result in his discharge from service. The Veteran reported, though, that he did not seek treatment until the late 1990s.

*Upon VA examination in April 2015, the Veteran reported an onset of panic attacks during service, but indicated that he did not report these symptoms for fear of being psychiatrically discharged from service.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Return the claims file to the VA examiner who performed the March 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's erectile dysfunction. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner is asked to offer the following opinion:

Is the erectile dysfunction caused or aggravated by one or more service-connected disability, to include medications used to treat a service-connected disability?

In rendering the above opinion, the VA examiner should reconcile the conflicting medical opinions, specifically with respect to the service-connected prostatitis disability. 

If the opinion is that the erectile dysfunction was aggravated by one or more service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinion. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Upon VA examination in January 2003, the Veteran denied erectile dysfunction. The Veteran did report mild dysuria secondary to his prostatitis and severe rectal pain upon ejaculation.

*A November 2005 VA treatment record reflects that the Veteran reported impotence.

*Upon VA genitourinary examination in December 2006, the Veteran reported a progressive worsening of his erectile dysfunction. The Veteran also reported that his prostatitis results in increased urinary frequency and discomfort with urination. Following examination, the VA examiner opined that the Veteran's "erectile dysfunction is less likely as not caused by or is a result of chronic prostatitis." As rationale, the VA examiner opined that the etiology of the Veteran's erectile dysfunction was multi-factorial, and likely the result of CAD and hyperlipidemia. The VA examiner added that prostatitis is not necessarily an associated risk factor for ongoing, progressive erectile dysfunction.

*Upon VA genitourinary examination in May 2011, the Veteran reported erectile dysfunction, which he attributed the most likely cause to pain. The Veteran also reported "severe rectal pain with ejaculation." Following examination, the VA examiner opined that the most likely cause of the erectile dysfunction was prostatitis because "pain or irritation during an erection will result in inhibition of sexual function."

*Following VA examination in March 2015, the VA examiner opined that the Veteran's erectile dysfunction was likely to his age, CAD, hyperlipidemia, and the medications used for high blood pressure and anxiety.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


